Case 3:18-cv-14305-PGS-LHG Document 54 Filed 09/10/19 Page 1 of 4 PageID: 1615




 William P. Deni, Jr.
 Charles H. Chevalier
 J. Brugh Lower
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102
 Tel: (973) 596-4500
 Fax: (973) 596-0545

 Attorneys for Plaintiffs

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  VALEANT PHARMACEUTICALS NORTH
  AMERICA LLC; VALEANT
  PHARMACEUTICALS IRELAND LTD.;
  DOW PHARMACEUTICAL SCIENCES,
  INC.; and KAKEN PHARMACEUTICAL                    Civil Action No. 18-cv-14305 (PGS) (LHG)
  CO., LTD.,

                            Plaintiffs,
                                                         Document Electronically Filed
                 v.

  MYLAN PHARMACEUTICALS INC.;
  MYLAN LABORATORIES LTD.; and
  MYLAN INC.,

                            Defendants.


                                 PLAINTIFFS’ NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs Valeant Pharmaceuticals North America LLC

 (“Valeant”), Valeant Pharmaceuticals Ireland Ltd. (“Valeant Ireland”), Dow Pharmaceutical

 Sciences, Inc. (“Dow”), and Kaken Pharmaceutical Co., Ltd. (“Kaken”) hereby appeal to the

 United States Court of Appeals for the Federal Circuit from the Memorandum and Order

 Granting Defendants’ Motion to Dismiss [ECF No. 52, 18-cv-14305] entered in this action on

 August 14, 2019, and all other orders and judgments that merge into such order.
Case 3:18-cv-14305-PGS-LHG Document 54 Filed 09/10/19 Page 2 of 4 PageID: 1616




 Dated: September 10, 2019               Respectfully submitted,
        Newark, New Jersey
                                         s/ William P. Deni, Jr.
                                         William P. Deni, Jr.
                                         Charles H. Chevalier
                                         J. Brugh Lower
                                         GIBBONS P.C.
                                         One Gateway Center
                                         Newark, New Jersey 07102
                                         Tel: (973) 596-4500
                                         Fax: (973) 596-0545
                                         wdeni@gibbonslaw.com
                                         cchevalier@gibbonslaw.com
                                         jlower@gibbonslaw.com

                                         Attorneys for Plaintiffs

 Of Counsel:
 Thomas P. Steindler (pro hac vice)
 Nicole M. Jantzi (pro hac vice)
 Paul M. Schoenhard (pro hac vice)
 Ian B. Brooks (pro hac vice)
 MCDERMOTT WILL & EMERY LLP
 The McDermott Building
 500 North Capitol Street, NW
 Washington, DC 20001-1531
 (202) 756-8000

 Attorneys for Plaintiffs
 Valeant Pharmaceuticals North America LLC,
 Valeant Pharmaceuticals Ireland Ltd., and
 Dow Pharmaceutical Sciences, Inc.

 John D. Livingstone (pro hac vice)
 Samhitha Muralidhar Medatia (pro hac vice)
 FINNEGAN, HENDERSON,
 FARABOW, GARRETT & DUNNER, LLP
 271 17th Street, NW
 Suite 1400
 Atlanta, GA 30363-6209
 (404) 653-6400

 Naoki Yoshida (pro hac vice)
 FINNEGAN, HENDERSON,
 FARABOW, GARRETT & DUNNER, LLP



                                              2
Case 3:18-cv-14305-PGS-LHG Document 54 Filed 09/10/19 Page 3 of 4 PageID: 1617




 33rd Floor, Shiroyama Trust Tower
 3-1, Toranomon 4-chome, Minato-ku
 Tokyo, 105-6033 Japan
 +81-3-3431-6943

 Attorneys for Plaintiff
 Kaken Pharmaceutical Co., Ltd.




                                      3
Case 3:18-cv-14305-PGS-LHG Document 54 Filed 09/10/19 Page 4 of 4 PageID: 1618




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2019, copies of the foregoing were served on all

 counsel of record via ECF.

                                                     s/ William P. Deni, Jr.
                                                     William P. Deni, Jr.




                                                4
